In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                        No. 07-18-00070-CR


                                EDWARD SAENZ, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                         On Appeal from the County Court at Law No. 2
                                     Lubbock County, Texas
                 Trial Court No. 2017-489,644, Honorable Drue Farmer, Presiding

                                          July 27, 2018

                                MEMORANDUM OPINION
                      Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Pending before the Court is the motion of appellant Edward Saenz to dismiss his

appeal. Appellant and his attorney have signed the motion. TEX. R. APP. P. 42.2(a). No

decision of the Court having been delivered to date, we grant the motion. Accordingly,

the appeal is dismissed.1 No motion for rehearing will be entertained and our mandate

will issue forthwith.

                                                             James T. Campbell
                                                                Justice

Do not publish.


       1   Appellant previously filed a motion to abate this appeal. The motion is rendered moot.